Case 1:19-md-02915-AJT-JFA Document 1213 Filed 02/26/21 Page 1 of 3 PageID# 18615




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER DATA                        MDL No. 1:19md2915 (AJT/JFA)
  SECURITY BREACH LITIGATION



   This Document Relates to the Consumer Cases

      PLAINTIFFS’ MOTION TO EXCLUDE UNTIMELY PRODUCED DOCUMENT

         Plaintiffs, by counsel, respectfully request that the Court grant their Motion to Exclude

  Untimely Produced Document, directing that the Amazon Defendants—Amazon.com, Inc. and

  Amazon Web Services, Inc. (“AWS”), referred to collectively herein as “Amazon”—be precluded

  from offering AWS_CAP00068678, attached as Exhibit 6 to the Memorandum in support, as

  evidence on a motion, at a hearing, or at a trial, in this matter, in accord with Fed. R. Civ. P.

  37(c)(1).

         The parties met and conferred on February 25, 2021, and Amazon has confirmed that it

  opposes the relief sought in this motion. The reasons in support of the Motion are stated in the

  accompanying Memorandum in Support.

  Dated: February 26, 2021.                           Respectfully Submitted,

                                                      /s/ Steven T. Webster
                                                      Steven T. Webster (VSB No. 31975)
                                                      WEBSTER BOOK LLP
                                                      300 N. Washington Street, Suite 404
                                                      Alexandria, Virginia 22314
                                                      Tel: (888) 987-9991
                                                      swebster@websterbook.com

                                                      Plaintiffs’ Local Counsel

                                                      Norman E. Siegel
                                                      STUEVE SIEGEL HANSON LLP
                                                      460 Nichols Road, Suite 200
Case 1:19-md-02915-AJT-JFA Document 1213 Filed 02/26/21 Page 2 of 3 PageID# 18616




                                            Kansas City, MO 64112
                                            Tel: (816) 714-7100
                                            siegel@stuevesiegel.com

                                            Karen Hanson Riebel
                                            LOCKRIDGE         GRINDAL      NAUEN,
                                            P.L.L.P
                                            100 Washington Avenue South, Suite 200
                                            Minneapolis, MN 55401
                                            Tel: (612) 339-6900
                                            khriebel@locklaw.com

                                            John A. Yanchunis
                                            MORGAN & MORGAN COMPLEX
                                            LITIGATION GROUP
                                            201 N. Franklin Street, 7th Floor
                                            Tampa, FL 33602
                                            Tel: (813) 223-5505
                                            jyanchunis@ForThePeople.com

                                            Plaintiffs’ Co-Lead Counsel




                                        2
Case 1:19-md-02915-AJT-JFA Document 1213 Filed 02/26/21 Page 3 of 3 PageID# 18617




                                 CERTIFICATE OF SERVICE
         I hereby certify that on February 26, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

  to all counsel of record.

                                                     /s/ Steven T. Webster
                                                     Steven T. Webster (VSB No. 31975)
                                                     WEBSTER BOOK LLP




                                                 3
